Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the amendments, remarks filed on 06/28/2022 and the Examiner’s Amendment.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/28/2022  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.	Claims 1, 2, 4-6, 8-9, 11-14 have been amended.
4.	Claims 7, 15-20 have been canceled.
5.	Claims 21-27 have been added. 
6.	Claims 1-6, 8-14 and 21-27 are allowed.

	EXAMINER’S AMENDMENT	

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sikander M. Khan (Reg. No. 78,888) on 07/11/2022.
The application has been amended as follows:
In the claims:
1, 8 and 12 have been amended.
The list of all claims are attached in the OA.APPENDIX, document named:
Examiner’s Amendment_17523818.

REASON FOR ALLOWANCE
8.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a system and methods of cross-platform programming of tiny machine learning (ML) applications comprising: providing a first declarative instruction  including a type of capability parameter that, when processed, interacts with a matching cross-platform capability of tiny ML hardware; providing a second declarative instruction that, when processed, invokes at least one ML procedure block that interacts with the cross-platform capability to transform data captured by the cross-platform capability of the tiny ML hardware to produce input to a tiny ML model to run on an instance of the tiny ML hardware; providing a third declarative instruction, that when processed, cause output from the tiny ML hardware; compiling the ML procedure block and the tiny ML model into bytecode that interacts via a virtual machine layer, with the cross platform capability to produce the output responsive to the first, second and third declarative instructions; executing the bytecode on the tiny ML hardware or a simulation of the tiny ML hardware and causing the bytecode to process the first, second and third declarative instructions without recompilation of the bytecode to match to alternative instances of the tiny ML hardware, each running its alternative virtual machine layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Nicolades (US 20190308104)  discloses: the engine can handle each client producing slightly different output because the output that is eventually used is deterministic. a program development user interface is provided, and code developed therefrom is compatible with a plurality of computing operating environments (e.g., cross platform). supports instructions compiled to bytecode and executed.  device suitable for providing goods/services herein, including in the form of a machine learning system. Many simulation input is encapsulated in these Commands, from the creation of units, 

Keng (US 20200380413) discloses MDP training 202, output data from the MDP is utilized in a reinforcement learning (RL) training process (e.g., RL algorithm training 204). In embodiments, the reinforcement learning may be a machine learning algorithm that determines how software components/agents ought to take actions in an environment code that constitutes processor firmware, a protocol stack, a database management system, an operating system, a cross-platform runtime environment, a virtual machine, or a combination of one or more of them. software application, script, or code) can be written in any form of programming language, including compiled or interpreted languages, declarative, procedural, or functional languages;  computer programs to perform actions by operating on input data and generating output.

Meijer et al (US 7958489 B2) discloses: the source code can be compiled or otherwise transformed by another program into computer instructions executable by a computer or like device; alternatively, code can be transformed into intermediate code for a target virtual machine to facilitate execution on multiple computer platforms via further compilation or interpretation of the intermediate code.  where IL code is to be compiled to JavaScript. various portions of the disclosed systems and methods may include or consist of artificial intelligence, machine learning, or knowledge or rule based components.

Walker (US 20160350093) discloses: This allows arbitrary data to be attached to instances of ML entities at runtime without having to change the schema, or compile any code. The event driven computing platform 30c process for executing workflows that express business logic can be view as input data flowing through a sequence of transformations. the programming structure to provide an approved, encrypted portable cross platform programming structure in a complete package of the script files.

 Anschutz (US 11159603 B2) discloses: Cross-platform Module For Loading Across A Plurality Of Device

Title: Ml. lib: robust, cross-platform, open-source machine learning for max and pure data. Author: J Bullock, published on 2015.

Title: A Cross-Platform Mobile Application for Learning Programming Basics. Author: A Yassine, published on 2018.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196